FILED
                              NOT FOR PUBLICATION                           SEP 17 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ANTONIO CASTANEDA-RODRIGUEZ,                      No. 10-72233

               Petitioner,                        Agency No. A095-310-057

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Antonio Castaneda-Rodriguez, a native and citizen of Mexico, petitions pro

se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s order of removal. Our jurisdiction is governed

by 8 U.S.C. § 1252. We review de novo questions of law, Gil v. Holder, 651 F.3d


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1000, 1003 (9th Cir. 2011), and we deny in part and dismiss in part the petition for

review.

      The BIA properly declined to reinstate Castaneda-Rodriguez’s voluntary

departure period for failure to timely submit proof of having posted his voluntary

departure bond. See 8 C.F.R. § 1240.26(c)(3)(ii). Although Castaneda-Rodriguez

has submitted new evidence with his petition for review, our review is limited to

the administrative record and we cannot consider evidence that was not before the

BIA. See 8 U.S.C. § 1252(b)(4)(A). Castaneda-Rodriguez should have filed a

motion to reconsider before the BIA.

      We lack jurisdiction to review Castaneda-Rodriguez’s contention that he

qualifies for cancellation of removal because he failed to raise that issue before the

BIA and thereby failed to exhaust his administrative remedies. See Barron v.

Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    10-72233